Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 30, 2016

The Court of Appeals hereby passes the following order:

A16A0656. POPE et al. v. EADS et al.

      Thomas W. Eads, Daryl M. Evans, Vivian Asbell, John W. Smith, and Virginia
Herrick filed this action against Butts County, Butts County Sheriff Joseph Eugene
Pope, the sheriff’s office, and three deputies (collectively the “County Defendants”),
as well as an informant in a criminal investigation. The plaintiffs alleged that the
defendants conspired to have them unlawfully arrested, imprisoned, and prosecuted
for gambling and to drive them out of the Texas Hold’Em Tournament business. The
County Defendants filed a motion for summary judgment on various grounds,
including official and sovereign immunity. The trial court denied the motion, finding
that the County Defendants were not entitled to official immunity. The County
Defendants filed this direct appeal, arguing that official and sovereign immunity bars
the plaintiffs’ claims.


      On March 25, 2016, after the opening briefs were filed in this case, the
Supreme Court of Georgia issued an opinion holding that the collateral order
doctrine, which provided a right of direct appeal from certain interlocutory rulings,
no longer applies to cases of sovereign, official, qualified, or other immunity. Rivera
v. Washington, 298 Ga. 770, 778 n. 7 (784 SE2d 775) (2016). “Such a judicial
determination presumptively applies retroactively to all cases in the ‘pipeline’ . . . .”
Murphy v. Murphy, 295 Ga. 376, 379 (761 SE2d 53) (2014) (citation omitted). Thus,
the County Defendants in this case are required to follow the interlocutory appeal
procedures of OCGA § 5-6-34 (b) to obtain immediate appellate review of their
immunity arguments. Because the County Defendants failed to follow the required
appellate procedure, their appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                                                          06/30/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.